On the record in this ease there is a failure of satisfactory proof of the existence of a dangerous condition ■—with notice to the landlord, actual or constructive — on which to predicate any liability on the part of the landlord. Accordingly, the landlord is entitled to a dismissal of the amended complaint as to it and to be relieved of costs in favor of the individual defendants and, as so modified, the judgment of the court below is unanimously affirmed, without costs. Settle order on notice. Order denying defendant’s motion to vacate the judgment entered herein unanimously dismissed. No opinion. Concur — Peek, P. J., Breitel, Valente, McNally and Bastow, JJ.